Order entered March 28, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00927-CV

                         JASON MICHAEL SPENCER, Appellant

                                               V.

DEXTRAL CAPITAL, LP, A DELAWARE LIMITED PARTNERSHIP AND DEXTRAL
 CAPITAL MANAGEMENT FUND, LP, A DELAWARE LIMITED PARTNERSHIP,
                             Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 11-15530

                                          ORDER
       On March 6, 2014, we ordered court reporter Vielica Dobbins to provide the Court the

contact information of the person she has hired to assist her in preparing the overdue record in

this appeal. We further ordered Ms. Dobbins to file the record no later than March 21, 2014. To

date, however, Ms. Dobbins has not complied.

       We are mindful that Ms. Dobbins has previously informed us that she has been faced

with “medical challenges,” but the appeal cannot proceed without the record. Accordingly, we

again ORDER Ms. Dobbins to provide the Court with the contact information of the person

assisting her. This information shall be provided no later than April 1, 2014. We further
ORDER Ms. Dobbins to file the record no later than April 10, 2014. Our previous order that she

not sit until the record is filed remains in effect.

        We DIRECT the Clerk of the Court to send copies of this order by electronic

transmission to (1) Ms. Dobbins; (2) the Honorable Dale Tillery, Presiding Judge of the 134th

Judicial District Court; and (3) the parties.

        .


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE